 AO 245B {Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page I ofl



                                     UNITED STATES DISTRICT COURT
/ /,r---0
~f\-                                           SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                      V.                                        (For Offenses Committed On or After November I, 1987)


                      Jose Luis Palestino-Rosas                                 Case Number: 2: 19-mj-10229

                                                                                Federal Defenders
                                                                                Defendant's Attorney


 REGISTRATION NO. 88044298

 THE DEFENDANT:
  IZI pleaded guilty to count(s) 1 of Complaint
  •    was found guilty to count( s)
                                           ----------------------------
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title & Section                   Nature of Offense                                                             Count Number(s)
 8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                   1

  D The defendant has been found not guilty on count(s)
  •    Count(s)
                                  -------------------
                                      dismissed on the motion of the United States.
                   ------------------
                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                               t     TIME SERVED                          •    _ _ _ _ _ _ _ _ _ _ days

  IZI Assessment: $10 WAIVED IZI Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Monday, August 12, 2019
                                                                              Date of Imposition of Sentence


 Received
               DUSM
                      L                                                       HONORABLE RUBEN B. BROOKS
                                                                              UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                       2: 19-mj-l 0229
